t c memo united_states tax_court estate of david katz deceased sarah katz executrix petitioner commissioner of internal revenue respondent v docket no filed date d executed a will in which provided for the creation of a_trust that was to be funded with an amount equal to the aggregate federal estate_tax exemption equivalent following d’s death in d’s wife filed a qualified_disclaimer disclaiming both her interest in the trust and also in five securities r determined that the trust was funded by assets in an amount equal to the aggregate federal estate_tax exemption equivalent and the interests in the securities disclaimed by d’s wife r determined that the estate was liable for a deficiency in estate_tax because of the bequests disclaimed by d’s wife held the trust was funded both by assets in an amount equal to the aggregate federal estate_tax exemption equivalent and also by the interests in the securities disclaimed by d’s wife since the trust was therefore overfunded the estate is liable for a deficiency in estate_tax as determined by respondent anne marie mazzu and lewis cohn for petitioner joseph j boylan for respondent memorandum opinion nims judge respondent determined a federal estate_tax deficiency in the amount of dollar_figure with respect to the estate of david katz the estate the issue for decision is whether the estate is liable for a deficiency in estate_tax because of bequests disclaimed by sarah katz unless otherwise indicated all section references are to the internal_revenue_code in effect during the relevant periods and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated pursuant to rule and the facts are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference david katz decedent was a resident of the state of new jersey when he died testate in that state on date decedent’s spouse sarah katz was named executrix of the estate and likewise resided in new jersey at the time the petition in this case was filed on date decedent executed a last will and testament decedent’s will on date decedent’s will was admitted to probate by the surrogate of essex county new jersey decedent’s will provides in relevant part third a if my wife sarah katz shall survive me i give devise and bequeath to my trustees in trust nevertheless a legacy in an amount equal to the aggregate federal estate_tax exemption equivalent as hereinafter defined in effect at my death this amount shall not be reduced on account of any disclaimer by my wife as used in this will the term aggregate federal estate_tax exemption equivalent refers to the maximum amount of property subject_to federal estate_tax that can be transferred at my death without incurring any federal estate_tax without regard to property that qualifies for the federal estate_tax marital or charitable deductions as a result of all credits against federal gift and estate_taxes available to my estate at my death diminished by the value of all other_property which shall be included in my gross_estate for federal estate_tax purposes and which passes or has passed to any person other than property passing to my wife or any charitable_beneficiary in a manner that qualifies for the federal estate_tax marital or charitable deductions either under any other provisions of this will or in any other manner for the purposes of this definition if the use of all credits against federal gift and estate_taxes available to my estate would increase the amount of any_tax payable to any state on account of my death then i direct that such credits be used only to the extent they do not increase such state_death_taxes d immediately after the death of my wife sarah katz this trust shall terminate and the balance of the trust fund then on hand including any accrued and undistributed_income shall be administered and disposed of in accordance with the applicable provisions of article fourth of this will fourth a all the rest residue and remainder of my estate is hereinafter referred to as my residuary_estate b i give devise and bequeath my residuary_estate to my wife sarah katz if she shall survive me notwithstanding any otherwise conflicting provision of this will if my wife disclaims any interest in any portion of the property otherwise passing outright to her under this article of my will such portion instead shall be added to the trust created under article third of this will to be administered and disposed of in accordance with the provisions thereof c upon my death if my wife shall not survive me or immediately after the death of my wife if my wife shall survive me the later of such events being hereinafter referred to as the time of the later death i direct my executors or trustees to divide my residuary_estate or the then remaining balance of the trust established under article third as the case may be into as many equal parts as shall equal in number those of my children who shall be living at the time of the later death and those of my children who shall have died prior to the time of the later death leaving descendants living at the time of the later death and i give devise and bequeath such equal parts on date sarah katz timely filed a renunciation and disclaimer the disclaimer with the essex county surrogate’s court with respect to decedent’s will the disclaimer provides in relevant part i hereby renounce and disclaim irrevocably and forever any right title and interest in and to the following securities shares chrysler corp big_number shares marriott international inc big_number shares peco energy shares pse g inc and big_number shares sempra energy in addition i hereby renounce and disclaim irrevocably and forever any right title and interest in and to the trust created for my benefit pursuant to article third of my husband’s will on date the estate filed form_706 united_states estate and generation-skipping_transfer_tax return on date respondent issued to the estate a statutory_notice_of_deficiency discussion sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2031 provides that the value of the gross_estate of the decedent shall be determined by including to the extent provided for in this part the value at the time of his death of all property real or personal tangible or intangible wherever situated sec_2056 provides for a deduction from the gross_estate of a decedent for the value of property that passes from the decedent to the surviving_spouse sec_2046 provides that disclaimers of property interests passing upon death are treated as provided in sec_2518 sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property the disclaimed interest is treated as if it had never been transferred to the person making the qualified_disclaimer the parties agree that the disclaimer was a qualified_disclaimer within the meaning of sec_2518 the parties disagree regarding how to properly interpret decedent’s will and the disclaimer respondent argues that decedent’s will and the disclaimer have the effect of funding a_trust as described in article third of decedent’s will and hereinafter referred to as the trust with an amount equal to the aggregate federal estate_tax exemption equivalent and with the interests in various securities specified in the disclaimer the estate argues that decedent’s will and the disclaimer have the effect of funding the trust with an amount equal to the aggregate federal estate_tax exemption equivalent according to the estate the disclaimer functions to specify which assets pass to the trust the disclaimer does not increase the overall amount passing to the trust the estate argues that respondent is effectively double counting the estate contends that the only assets by which the trust was to be funded were the five enumerated shareholding interests identified in the disclaimer we agree with respondent’s interpretation of decedent’s will and the disclaimer pursuant to article third a of decedent’s will the trust was to be created and funded with an amount equal to the aggregate federal estate_tax exemption equivalent article third a further provides that this amount should not be reduced on account of any disclaimer by sarah katz article fourth b of decedent’s will provides that if sarah katz disclaims any interest in any portion of the property otherwise passing outright to her such portion instead shall be added to the trust created under article third thus the trust was to be funded with an amount equal to the aggregate federal estate_tax exemption equivalent and with any interests disclaimed by sarah katz respondent correctly determined that the securities disclaimed by sarah katz should be added to the property passing to the trust as required by article fourth b of decedent’s will thus the trust was funded with the aggregate federal estate_tax exemption equivalent and the securities specified in the disclaimer the estate argues that decedent intended for the trust to be funded only with the aggregate federal estate_tax exemption equivalent the estate argues that we should interpret decedent’s will in such a manner as to effectuate decedent’s probable intent to this end according to petitioner decedent’s intent was to minimize taxes and to accomplish this petitioner seeks to require us to apply the probable intent doctrine as formulated by new jersey statutory law and case law see n j stat ann sec_3b west fid union trust co v robert a 2d n j to do so we are asked to read decedent’s will in such a way as to exclude the second sentence of article third a this amount shall not be reduced on account of any disclaimer by my wife we decline to do so the fatal defect in petitioner’s argument is that petitioner’s intent if such it was to minimize taxes was thwarted not by any ambiguous language in the will but by the disclaimer as pointed out above the disclaimer disclaims both specified shares and fractional shares of certain stocks and also the disclaiming wife’s interest in the trust article fourth b of the will provides that if decedent’s wife disclaims any interest in property that would otherwise pass outright to her under article fourth such property is to be added to the trust created under article third thus it was the disclaimer and not decedent’s will that caused the trust to be funded with more than the aggregate federal estate_tax exemption equivalent absent the disclaimer the trust would have been funded with only the aggregate federal estate_tax exemption equivalent as required by decedent’s will thus the estate’s argument regarding decedent’s intent is irrelevant since it was defeated by the disclaimer and not the will provisions we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant or moot to reflect the foregoing decision will be entered for respondent
